174 S.W.3d 9 (2005)
JIM THOMPSON & CO., INC. and Jim Thompson, Respondents,
v.
BEL-AIR RESTORATION, L.L.C., et al., Appellants.
No. ED 85231.
Missouri Court of Appeals, Eastern District, Division Four.
September 20, 2005.
Motion for Rehearing and/or Transfer Denied October 25, 2005.
Robert W. Bilbrey, Hillsboro, MO, for Appellant.
Michael A. Clithero, St. Louis, MO, for Respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 25, 2005.

ORDER
PER CURIAM.
Bel-Air Restoration, L.L.C., Rodney Eckhoff ("Eckhoff"), and Gary Campbell, Jr. ("Campbell") (collectively referred to as "Defendants") appeal from the trial court's grant of summary judgment in favor of Jim Thompson & Company, Inc. and Jim Thompson ("Thompson") (collectively *10 referred to as "Plaintiffs") on Plaintiffs' claim for conversion. The trial court awarded Plaintiffs damages in the amount of $48,000. Defendants contend the trial court erred (1) in granting summary judgment in favor of Plaintiffs on Plaintiffs' conversion count because Plaintiffs failed to prove that the property had been converted and that they made a demand for return of the property, and (2) in assessing damages where Plaintiffs offered no evidence as to the fair market value of the converted property or evidence as to Plaintiffs' damages for loss of use.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).